Citation Nr: 0108611	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-04 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the veteran has submitted an adequate appeal of 
an August 1998 rating decision, in which the RO denied the 
veteran entitlement to service connection for chronic 
fatigue, memory loss, poor concentration, dizziness, tension 
headaches, hammertoes, bleeding gums, dry mouth, and a 
positive PPD reaction, all secondary to undiagnosed 
illnesses.   

2.  Entitlement to service connection for right shoulder pain 
secondary to an undiagnosed illness.

3.  Entitlement to service connection for a skin rash 
secondary to an undiagnosed illness.

4.  Entitlement to service connection for chest pain 
secondary to an undiagnosed illness.

5.  Entitlement to service connection for right knee pain 
secondary to an undiagnosed illness.

6.  Entitlement to service connection for a lung disorder 
manifested by breathing difficulties secondary to an 
undiagnosed illness.

7.  Entitlement to service connection for generalized joint 
pain, muscle aches and numbness secondary to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
August 1991.  His claim comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) RO.


FINDINGS OF FACT

1.  By rating decision dated August 1998, the RO denied the 
veteran entitlement to service connection for right shoulder 
pain, a skin rash, chest pain, chronic fatigue, generalized 
joint pain, muscle aches and numbness, memory loss, poor 
concentration, dizziness, tension headaches, right knee pain, 
hammertoes, bleeding gums, dry mouth, a lung disorder 
manifested by breathing difficulties, and a positive PPD 
reaction, all secondary to undiagnosed illnesses.   

2.  The RO informed the veteran of the August 1998 decision 
the same month.  

3.  The RO subsequently (exact date unknown) received a 
notice of disagreement (NOD) from the veteran.

4.  In February 1999, the RO issued the veteran a statement 
of the case (SOC).

5.  In March 1999, the veteran filed a substantive appeal 
that pertained only to the issues of entitlement to service 
connection for right shoulder pain, a skin rash, chest pain, 
right knee pain, a lung disorder manifested by breathing 
difficulties, generalized joint pain, muscle aches and 
numbness, all secondary to undiagnosed illnesses.

6.  There is no substantive appeal of record pertaining to 
the issues of entitlement to service connection for chronic 
fatigue, memory loss, poor concentration, dizziness, tension 
headaches, hammertoes, bleeding gums, dry mouth, and a 
positive PPD reaction, all secondary to undiagnosed 
illnesses.

7.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims of entitlement to service connection for chest pain, a 
lung disorder, and generalized joint pain, muscle aches and 
numbness, all secondary to undiagnosed illnesses.

8.  There is no medical evidence of record establishing that 
the veteran currently has chest pain, a lung disorder or 
generalized joint pain, muscle aches and numbness.



CONCLUSIONS OF LAW

1.  An adequate substantive appeal as to the issues of 
entitlement to service connection for chronic fatigue, memory 
loss, poor concentration, dizziness, tension headaches, 
hammertoes, bleeding gums, dry mouth, and a positive PPD 
reaction, all secondary to undiagnosed illnesses, has not 
been filed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 21.201, 20.202, 20.203, 20.300, 20.302(b), 20.305 
(2000).

2.  Chest pain secondary to an undiagnosed illness was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).

3.  A lung disorder secondary to an undiagnosed illness was 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 1991), as amended by Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.102, 3.303 (2000).

4.  Generalized joint pain, muscle aches and numbness 
secondary to an undiagnosed illness was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified as 
amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Adequacy of Appeal

By rating decision dated August 1998, the RO denied the 
veteran entitlement to service connection for right shoulder 
pain, a skin rash, chest pain, chronic fatigue, generalized 
joint pain, muscle aches and numbness, memory loss, poor 
concentration, dizziness, tension headaches, right knee pain, 
hammertoes, bleeding gums, dry mouth, a lung disorder 
manifested by breathing difficulties, and a positive PPD 
reaction, all secondary to undiagnosed illnesses.  The RO 
informed the veteran of the August 1998 decision the same 
month.  The RO subsequently (exact date unknown) received a 
NOD from the veteran.  In February 1999, the RO issued the 
veteran a SOC.

In March 1999, the veteran filed a substantive appeal that 
pertained only to the issues of entitlement to service 
connection for right shoulder pain, a skin rash, chest pain, 
right knee pain, a lung disorder manifested by breathing 
difficulties, generalized joint pain, muscle aches and 
numbness, all secondary to undiagnosed illnesses.  In 
response to this submission, the Board, in a letter dated 
December 2000, advised the veteran that his substantive 
appeal might not be adequate with regard to all other issues 
denied by the RO in August 1998.  The RO also advised the 
veteran that he had sixty days from the date of the letter to 
indicate why he believed his substantive appeal was adequate.  
The veteran did not respond. 

The United States Court of Appeals for the Federal Circuit 
has noted that, "it is well-established judicial doctrine 
that any statutory tribunal must ensure that it has 
jurisdiction over each case before adjudicating the merits, 
and that a potential jurisdictional defect may be raised by 
the court or tribunal, sua sponte or by any party, at any 
stage in the proceedings, and, once apparent, must be 
adjudicated.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996) (citations omitted).  In this case, the issue is 
whether the veteran filed an adequate substantive appeal; if 
he did not, the Board does not have jurisdiction.  See 38 
U.S.C.A. § 7105(a) (West 1991).  The Board's authority to 
consider its jurisdiction is contained in 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), which provides that ". . . 
questions as to timeliness or adequacy of response shall be 
determined by the Board of Veterans' Appeals."  See also 
VAOPGCPREC 9-99, 64 Fed. Reg. 52,376 (1999).  

Prior to assessing its jurisdiction, the Board must consider 
whether doing so is prejudicial to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  As previously indicated, 
in this case, in December 2000, the RO provided the veteran 
and his representative notice that the Board was going to 
consider whether the substantive appeal on the issues of 
entitlement to service connection for chronic fatigue, memory 
loss, poor concentration, dizziness, tension headaches, 
hammertoes, bleeding gums, dry mouth, and a positive PPD 
reaction, all secondary to undiagnosed illnesses, was 
adequate.  The RO also provided the veteran and his 
representative an opportunity to request a hearing and to 
submit written argument related to the question of whether 
the substantive appeal is adequate.  See 38 C.F.R. § 20.203 
(2000).  In light of the RO's action, the Board may assess 
its jurisdiction without prejudicing the veteran.    

The question at hand is whether the veteran's March 1999 
substantive appeal of the RO's August 1998 denial is adequate 
as to all of the issues denied.  Appellate review will be 
initiated by a NOD and completed by a substantive appeal 
after a SOC is furnished.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 
20.200 (2000); see also 38 C.F.R. § 20.201 (2000) 
(requirements for NODs).  The proper completion and filing of 
a substantive appeal are the last actions an appellant needs 
to take to perfect an appeal.  38 C.F.R. § 20.202 (2000).  
The NOD and the substantive appeal must be filed with the 
activity/office that entered the determination with which 
disagreement has been expressed.  38 U.S.C.A. § 7105(b)(1) 
(West 1991); 38 C.F.R. § 20.300 (2000).  

After a NOD is filed, a SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. 
§ 7105(d)(1).  The SOC is to be forwarded to the claimant at 
his most recent address of record, with a copy provided to 
the representative.  38 C.F.R. § 19.30(a) (2000).  
Thereafter, the claimant must file a substantive appeal 
within 60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b) (2000).  

However, if a claimant has not yet perfected an appeal and VA 
issues a supplemental statement of the case (SSOC) in 
response to evidence received within the one-year period 
following the mailing date of notification of the 
determination being appealed, the provisions of 38 U.S.C. § 
7105(d)(3) and 38 C.F.R. § 20.302(c) require VA to afford the 
claimant at least 60 days from the mailing date of the SSOC 
to respond and perfect an appeal, even if the 60-day period 
would extend beyond the expiration of the one-year period.  
In addition, if VA receives additional material evidence 
within the time permitted to perfect an appeal, VA must issue 
a SSOC even if the one-year period following the mailing date 
of notification of the determination being appealed will 
expire before VA can issue the SSOC.  See 38 U.S.C. 
§ 7105(d)(3); see also VAOPGCPREC 9-97, 62 Fed. Reg. 15,567 
(1997).

A substantive appeal consists of a properly completed VA Form 
9 or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the RO in reaching the determination being appealed.  To the 
extent feasible, the argument should be related to specific 
items in the SOC.  If the SOC addressed multiple issues, the 
claimant must indicate in his substantive appeal that he is 
appealing all issues, or specifically indicate which issues 
he is appealing.  The Board will construe such arguments in a 
liberal manner for purposes of determining whether they raise 
issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.202.  A determination of which a claimant is 
properly notified is final if an appeal is not perfected 
pursuant to 38 C.F.R. § 20.302.  38 C.F.R. § 20.1103 (2000).

In this case, as the record stands, there is no substantive 
appeal of record pertaining to the issues of entitlement to 
service connection for chronic fatigue, memory loss, poor 
concentration, dizziness, tension headaches, hammertoes, 
bleeding gums, dry mouth, and a positive PPD reaction, all 
secondary to undiagnosed illnesses.  Accordingly, an appeal 
on these issues has not been perfected, and the Board is 
without jurisdiction to adjudicate them.  38 U.S.C.A. 
§§ 7104(a), 7105(a), 7105(d)(3), 7108; 38 C.F.R. 
§§ 20.101(a), 20.200, 20.202; see also YT v. Brown, 9 Vet. 
App. 195 (1996).

II.  Service Connection

The issues before the Board include whether the veteran is 
entitled to service connection for chest pain, a lung 
disorder manifested by breathing difficulties, and 
generalized joint pain, muscle aches and numbness, all 
secondary to undiagnosed illnesses.  The RO denied these 
claims in August 1998 on their merits.  First, however, the 
RO fulfilled its duty to assist the veteran in the 
development of those claims.  During the pendency of this 
appeal, new legislation was passed that enhances the VA's 
duty to assist a claimant in the development of his or her 
claim.  See Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5103A).  The RO has not developed 
or considered the veteran's claim pursuant to this 
legislation; however, as explained below, the Board believes 
that the RO's actions taken prior to its August 1998 decision 
are consistent with the provisions of the VCAA pertaining to 
the duties to notify and assist and that no further 
notification or assistance is necessary.  The Board thus 
finds that its decision to proceed in adjudicating the 
aforementioned claims does not prejudice the veteran in the 
disposition of those claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

In its February 1999 statement of the case, the RO notified 
the veteran of all regulations pertinent to service 
connection claims, informed him that it had denied his claim 
for service connection for chest pain, a lung disorder, and 
generalized joint pain, muscle aches and numbness because he 
had not submitted evidence establishing that he had the 
claimed disorders, and provided the veteran an opportunity to 
present argument on this matter.  The veteran and his 
representative took advantage of this opportunity by 
subsequently submitting written statements in March 1999 and 
August 2000. 

In addition, the RO afforded the veteran VA examinations of 
his claimed disorders in June 1997 and March 1998, and during 
those examinations, VA physicians indicated whether the 
claimed disorders existed.  The veteran has not claimed that 
these examinations were inadequate, nor has he indicated that 
there is any other medical evidence that is outstanding and 
needs to be obtained in support of his claims for service 
connection for chest pain, a lung disorder manifested by 
breathing difficulties, and generalized joint pain, muscle 
aches and numbness, all secondary to undiagnosed illnesses.  
As well, the Board is not aware of any other evidence that 
might substantiate these claims.  In light of the foregoing, 
the Board finds that the VA has fulfilled its duty to assist 
the veteran in obtaining and fully developing all of the 
facts relevant to these claims.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2000).  Subsequent manifestations of a chronic disease in 
service, however remote, are to be service connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. 
§ 3.303(b).

The veteran served on active duty from September 1987 to 
August 1991.  He alleges that he developed chest pains, a 
lung disorder, and muscle aches from fumes he inhaled during 
this period.  His service medical records show that he was 
treated for an upper respiratory infection and some 
musculoskeletal complaints while serving on active duty.  
However, the musculoskeletal complaints noted were not 
generalized in nature.  Rather, they related specifically to 
foot, toes, right tibia, right shoulder, right finger, and 
left hand injuries, some of the residuals of which the RO has 
considered independently for service connection.   

Regardless, post-service medical records, specifically, June 
1997 and March 1998 VA examination reports, do not support 
the veteran's claims as they fail to establish that the 
veteran has received treatment for or been diagnosed with 
chest pain, a lung disorder manifested by breathing 
difficulties, or generalized joint pain, muscle aches and 
numbness since his discharge from service.  

These reports, which are the only pertinent post-service 
medical evidence of record, reflect that the veteran has a 
normal cardiovascular system and no pain, muscle aches or 
numbness associated with any area of his body other than his 
shins, back and right shoulder (all the subject of separate 
claims).  In fact, in March 1998, the veteran admitted that 
he did not have generalized muscle pains and aches and that 
his complaints related to specific joints: his right 
shoulder, right knee, and toes (the latter of which is 
service connected).  These reports also reflect that the 
veteran was shown to have point tenderness on palpation of 
the chest wall, which the VA examiner did not attribute to 
any particular lung disorder.  Instead, the examiner 
diagnosed a history of chest pain and costochondritis, 
suggestive by clinical examination and pending a stress test 
and echo results.  In response, the RO scheduled the veteran 
for testing, but he did not report.  

To merit an award of service connection under 38 U.S.C.A. §§ 
1110, 1131, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service.  See Gilpin v. West, 155 F.3d 1353, 1355-1356 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In 
this case, there is simply no evidence other than the 
veteran's own assertions establishing that the veteran 
currently has chest pain, a lung disorder manifested by 
breathing difficulties, or generalized joint pain, muscle 
aches and numbness.  Unfortunately, the veteran's assertions 
in this regard are insufficient to establish the existence of 
a present disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (holding that laypersons are not competent 
to offer medical opinions).  Inasmuch as the veteran has 
failed to submit competent evidence establishing the 
existence of a present disabilities resulting from service, 
his claims of entitlement to service connection for chest 
pain, a lung disorder manifested by breathing difficulties, 
and generalized joint pain, muscle aches and numbness, all 
due to undiagnosed illnesses, must be denied.  


ORDER

The veteran having failed to perfect an appeal, the claims of 
entitlement to service connection for chronic fatigue, memory 
loss, poor concentration, dizziness, tension headaches, 
hammertoes, bleeding gums, dry mouth, and a positive PPD 
reaction, all secondary to undiagnosed illnesses are 
dismissed.

Service connection for chest pain, a lung disorder, and 
generalized joint pain, muscle aches and numbness, all 
secondary to undiagnosed illnesses, is denied.


REMAND

The veteran also claims that he is entitled to service 
connection for right shoulder pain, skin rash and right knee 
pain, all due to his service in the Persian Gulf and 
secondary to undiagnosed illnesses.  Additional development 
by the RO is necessary before the Board can decide these 
claims.  

As previously indicated, during the pendency of this appeal, 
a bill was passed that amplifies the VA's duty to assist a 
claimant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A).  The newly passed legislation reflects that the 
VA's duty to assist now includes providing the claimant a 
medical examination when the totality of the evidence 
establishes that the claimant has a current disability that 
may be associated with his period of active service and there 
is insufficient medical evidence of record for the VA to 
decide the claim.  

In this case, service medical records establish that the 
veteran sought treatment for his right shoulder, a skin rash 
and his right tibia (which might affect his right knee) 
during his period of active service.  In addition, the June 
1997 and March 1998 VA examination reports establish that the 
veteran currently has right shoulder, skin and right knee 
disorders.  In light of these findings, the Board believes 
that these claims must be remanded to the RO for the purpose 
of providing the veteran additional, more comprehensive VA 
examinations, during which VA examiners can definitively 
determine whether any of the disorders are at least as likely 
as not related to the veteran's period of active service.  

In addition, because these claims are being remanded for 
another purpose, the veteran should be given an opportunity 
to identify and authorize the release of any other pertinent, 
outstanding medical records that may be missing from his 
claims file and to present further argument in support of his 
claims for service connection for a right shoulder disorder, 
a skin rash, and right knee pain, all secondary to 
undiagnosed illnesses. 

To ensure that the veteran is afforded due process of law and 
that the Board bases its decision on a complete record, this 
case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all health care providers, 
VA and private, who have treated him for 
the disabilities at issue in this Remand 
and whose records have not yet been 
secured.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to those 
claims.  

2.  Thereafter, the RO should afford the 
veteran VA examinations by appropriate 
specialists for the purpose of 
determining the etiology of any right 
shoulder, skin or right knee disorder 
that is shown to exist.  The RO should 
provide the examiners with a copy of this 
Remand and the veteran's claims file for 
review in conjunction with the 
examinations.  Following comprehensive 
evaluations, during which all indicated 
studies are conducted, the examiners 
should: (1) indicate whether the veteran 
has right shoulder, skin, and/or a right 
knee symptoms; and (2) note which 
symptoms are due to specific disease 
entities.  For each specific 
disease/disorder diagnosed, the examiners 
should opine whether it is at least as 
likely as not etiologically related to 
the veteran's period of active service, 
including the documented in-service right 
shoulder, skin and right tibia 
complaints.  For symptoms not shown to be 
due to a specific disease entity, the 
examiners should indicate whether the 
symptoms represent objective indications 
of chronic disability resulting from an 
undiagnosed illness related to the 
veteran's Persian Gulf War service.  If 
so, they should also indicate whether the 
undiagnosed illnesses have manifested to 
a compensable degree.  The examiners 
should provide the rationale on which 
they base their opinions. 

3.  Following the above development, the 
RO should review the examination reports 
to determine whether they comply with the 
previous instructions.  If the reports 
are deficient in any regard, immediate 
corrective action should be taken.

4.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notice and duty to assist 
requirements of the VCAA.  

5.  The RO should then readjudicate the 
veteran's claims based on all of the 
evidence of record.  If the RO denies any 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claims, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purpose of this REMAND is to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of these claims.  The veteran is free to submit 
any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



